Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	In the prior Office Action, the Examiner incorrectly confirmed receiving the certified copy for the foreign priority.  The Examiner discussed this with Zack Chen.  A certified copy is going to be submitted once received from the foreign office.  
Claim Interpretation
	The claims recite the phrases “elastic members” and “pressure actuate members”.  These are viewed as terms of the art, also known as a bladder or a membrane for holding a substrate.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zack Chen  on 2/24/2022.

The application has been amended as follows: 
Claim 4 (Currently Amended) The polishing apparatus according to claim 3, wherein the target object to be polished is polished when the vibration sensors in the elastic members rotate relative to the target object to be polished 
Claim 15 Lines 8-9: one or more pressure actuated members movable to contact with [[a]] the target surface; and
are  movable relative to the...

Allowance
Claims 1-4, 6-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8. In the instant application, the applicant is using the vibration sensors to determine the unevenness of the wafer and adjusting the pressure of the plurality of elastic members in response to the determination of unevenness. Kaushal uses a vibration sensor to determine which material type/level is being polished, while the goal of Chew is to determine breakage. Neither discusses planarization or unevenness.
Regarding claim 15, there are no known references that have the combination of a vibration sensor located within a pressure actuated member and also having a first and second magnetic rail for additional movement of the sensor within the pressure actuated member.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Claims 2-4, 6-7, 9-14, and 17-20  are allowed as being dependent from an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723